Citation Nr: 1430700	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for bilateral hearing loss and GERD and assigned initial noncompensable disability ratings, both effective November 1, 2006.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In a March 2009 decision, a Decision Review Officer assigned an initial 10 percent disability rating for GERD, effective November 1, 2006.

The Veteran testified before the undersigned at an October 2012 videoconference hearing at the RO.  The Board subsequently sent the Veteran a letter dated in October 2012 which informed him that the Board was unable to produce a written transcript of the October 2012 hearing, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The letter was sent to the Veteran's address of record and was not returned as undeliverable. 

The Veteran failed to respond to the October 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected hearing loss and GERD may have worsened since his last VA examinations in February 2007.  For example, a September 2012 audiological examination report from the 78th Medical Group includes pure tone threshold values which indicate possible worsening of the Veteran's hearing loss. With respect to GERD, the Veteran reported during the February 2007 VA examination that he was not experiencing any symptoms of GERD, including dysphagia, pyrosis, or reflux; however, a June 2007 examination report from the 78th Medical Group indicates that his reflux symptoms were worsening and that moderate gastroesophageal reflux was noted during the examination.  Also, he reported in his July 2007 notice of disagreement that he experienced dysphagia, reflux, heartburn, and substernal pain.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected hearing loss and GERD is triggered.

Moreover, the Veteran submitted audiology examination reports from the 78th Medical Group dated in June 2007 and September 2012.  It is unclear as to whether speech recognition testing was conducted during the June 2007 examination.  Also, although the September 2012 examination report reflects that speech recognition ability was recorded as being 100 percent in the right ear and 90 percent in the left ear, it is unclear whether the reported speech recognition thresholds were obtained using the Maryland CNC test as required by 38 C.F.R. § 4.85 (2013).  Thus, a remand is also necessary to seek clarification from the 78th Medical Group as to what standard was used to test the Veteran's speech recognition ability.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).

Accordingly, the case is REMANDED for the following action:

1.  Ask the 78th Medical Group to provide the results of any speech recognition testing conducted during the June 2007 examination and to clarify whether any such speech recognition data recorded during that examination and the September 2012 examination was obtained using the Maryland CNC test or another standard.  Ask the Veteran for any necessary assistance in obtaining this clarification.

2.  Schedule the Veteran for a VA audiologic examination to assess the current severity of his service-connected hearing loss.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his hearing loss.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner shall also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).  
The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his GERD.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



